DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 11, 16-19, 25, 31-34, 40, 46-47, 55 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, 11, 16, 25, 31, 40, 46, 55, the term “frictionally-enhanced” is unclear because there is no set technical definition for the term and applicant has not provided a definition for such term.  Regarding claim 3, 17, 32, 47, the term “Wave rule” is unclear because there is no set technical definition for the term and applicant has not provided a definition for such term.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-7, 9, 15-18, 20-21, 23, 29-33, 35-36, 38, 44-48, 50-51, 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,092,719 to Capo in view of US Patent No. 5,779,048 to Dunn.
Regarding claim 1, 15, 29-30, 44-45, Capo discloses a cover (110, Fig 3) and blank (Fig 1) and obvious method of forming a cover for a container (100), a package comprising the cover and container (Fig 6), the cover comprising a plurality of panels extending at least partially around interior of the cover, the panels comprising a central panel (12), at least one side panel (18) foldably connected to the central panel, at least one end panel (20) foldably connected to central panel, each of the at least one of side and end panel comprising an opening (60) configured to receive a container (100), the opening comprising an engagement edge (58) for engaging the container, portion (58) of the container extends through opening (Fig 6).  Capo does not teach a handle foldably connected to central panel.  Dunn discloses a cover (11, Fig 4) and in particular discloses the cover having a top with handle (22, 23) foldably connected to the top panel.  One of ordinary skill in the art would have found it obvious to incorporate handle to the top of Capo cover as suggested by Dunn in order to facilitate handling and lifting of the cover.


Regarding claim 4, 18, 33, 48, Capo further discloses opening being generally elongate and having at least one enlarged end (center being narrower in width than the ends).
Regarding claim 6, 20, 35, 50, the modified Capo further teaches first and second handle flap (22, 23) foldably connected to central panel (12, Capo).
Regarding claim 7, 21, 36, 51, the modified Capo further teaches handles (22, 23) raised upwardly from central top panel (12, Capo) to expose pair of windows (20, 21, Fig 2, Dunn).
Regarding claim 9, 23, 38, 53, Capo further discloses second side panel (14) and second end panel (16) foldably connected to central panel.

Claim 5, 19, 34, 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capo in view of Dunn and US 2013/0306510 to Scott.
Regarding claim 5, 19, 34, 49, the modified Capo teaches the cover of claim 4, 18, 33, 48 but does not teach circular enlarged ends.  However, Scott discloses a cover (7, Fig 2) having openings with enlarged circular ends (13).  One of ordinary skill in the art would have found obvious to change the shape of the Capo opening ends to be circular as suggested by Scott in order to facilitate engagement since it has been held that configuration of claimed container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

8, 22, 37, 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capo in view of Dunn and US Patent No. 2,252,147 to Warren.
Regarding claim 8, 22, 37, 52, the modified Capo teaches the cover of claim 7, 21, 36, 51 except for a film in face to face relation with the windows.  However, Warren discloses a cover (Fig 2) and in particular discloses film (19) covering cutout in the cover to allow for transparency through the cover to view the contents.  One of ordinary skill in the art would have found it obvious to incorporate film over the windows of the modified Capo cover as suggested by Warren to allow viewing of the contents while also protecting the contents.

Claim 10-12, 24-26, 39-41, 54-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capo in view of Dunn and US 2016/0107789 to Itano.
Regarding claim 10, 24, 39, 54, the modified Capo teaches the cover of claim 9, 23, 38, 53 and further teaches additional opening (61) does not teach additional openings on the other panels.  However, Itano discloses a cover (20) having openings (24) on both side and end panels (23).  One of ordinary skill in the art would have found it obvious to having openings on the end panels of Capo as suggested by Itano in order to bettern facilitate attachment of the cover to the container.
Regarding claim 11, 25, 40, 55 as best understood, Capo discloses engagement edged being a frictionally enhanced surface, wave rule edge in that it is a curved surface.
Regarding claim 12, 26, 41, 56, Capo further discloses four corners disclosed between each side panel and end panel as shown (Fig 3) since the central top panel is rectangular.

Claim 13-14, 27-28, 42-43, 57-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capo in view of Dunn, Itano and US 2019/0315512 to Smith et al. (Smith).

Regarding claim 14, 28, 43, 58, the modified Capo further teaches each corner flap obliquely disposed relative to an adjacent corner flap such that each corner conforms to a portion of the container when folded (Fig 1, Smith).

Response to Arguments
Applicant's arguments filed 12/2/2020 have been fully considered but they are not persuasive. Applicant argues the 35 USC 112, second paragraph rejection in that the terms “frictionally-enhanced” and “wave rule” are known in the art and cites paragraph 25 in the specification.  However, the cited paragraph provides no technical definition for such terms.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Capo discloses a container with a cover that does not have handles.  Dunn discloses a container with a cover having handles on top.  One of ordinary skill in the art would have found it obvious to incorporate handles to the top of the Capo cover as suggested by Dunn in order to facilitate handling.  Applicant further argues that it would not be to incorporate additional openings on all the walls of the cover.  However, Itano discloses connections on all sides of the container and cover.  One of ordinary skill in the art would have found it obvious to also incorporate connections (openings, tabs) on the other sides of the Capo cover and container as suggested by Itano in order to better facilitate interlocking of the container body.  Applicant further argues that the edges of the prior art are not frictionally enhanced or wave rule.  However, as best understood, since prior art has the structure as recited then it can also be a frictionally enhanced surface and/or having a wave rule.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT POON/Examiner, Art Unit 3735